DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/1/2019, 4/1/2020, 7/21/2021, and 4/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Some of the non-patent literature documents have been lined through by the examiner because the cited pages of those non-patent literature documents are missing from the image file. 
Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  Line 4 of Claim 6 and line 3 of Claim 16 recites “… into the ground…” however, for the sake of consistency with their respective independent claims, the claim limitations should read as follows “… into the ground surface…” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15-16 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations “… formed by the electromagnetic waves of the instrument…” There is insufficient antecedent basis for these limitations in the claim and the examiner believes this limitations should read as “… formed by the electromagnetic signals of the instrument.” respectively.
Claim 15 recites the limitation "… the surface penetrating radar (SPR) apparatus" in lines 2-3, as Claim 14 recites a surface penetrating radar (SPR) signal, but not an apparatus.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitations “… the focus region…” “…used to create the time sequence of images…” There is insufficient antecedent basis for these limitations in the claim and the examiner believes this limitations should read as “… used to create a time sequence of images…” and “… a focus region…” respectively.
Claim 19 discloses “a radar-generating source that transmits a surface penetrating radar (SPR) signal that remotely senses a subsurface vibration”, and it is not clear whether the radar-generating source is remotely sensing the subsurface vibration or if the surface penetrating radar (SPR) signal is remotely sensing the subsurface vibration, therefore the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 10 of co-pending Application No. 16/598,468 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant invention are anticipated by the most recent set of claims of the ‘468 application, see explanation/analysis below.
	Claim 1 of instant application ‘442:

A system for near-surface geophysical subsurface imaging for detecting and characterizing subsurface heterogeneities, comprising: 

an instrument that outputs probing electromagnetic signals through a ground surface that interact and are affected by scattered signals of acoustic waves that travel through the ground surface and further senses vibrational modes of a subsurface below the ground surface; 

an imaging device that dynamically generates a time sequence of images of properties of the acoustic waves and maps elastic wave fields of the acoustic waves; and 

a processor that analyzes dynamic multi-wave data of the images to quantify spatial variations in the mechanical and viscoelastic properties of the subsurface.

	Claim 1 of pending application ‘468:

(Currently Amended) A system for near-surface subsurface imaging for detecting and characterizing subsurface heterogeneities, comprising: 

a non-contact acoustic source that senses a plurality of acoustic waves that travel through a surface; 

a radar instrument that outputs probing electromagnetic signals through the surface that interact and are affected by scattered signals of the acoustic waves and further includes one or more modalities that sense a plurality of different vibrational modes of a subsurface below the surface; 

an imaging device that measures a reflection of the electromagnetic signals, dynamically generates a time sequence of images of properties of the acoustic waves, and maps elastic wave fields of the acoustic waves; and 

a processor that analyzes dynamic multi-wave data of the images to quantify spatial variations in the mechanical and viscoelastic properties of the subsurface.

	Claim 2 of the instant application: The system of claim 1, wherein the system is 	constructed and arranged for a characterization and monitoring of geologic hazards, 	infrastructure, and fluids.
	
	Claim 6 of pending application ‘468: The system of claim 1, wherein the system is 	constructed and arranged for a characterization and monitoring of geologic hazards, 	infrastructure, and fluids.
	
	Claim 13 of the instant application: The system of claim 1, further comprising a trigger 	device and an acoustic source, wherein the acoustic source includes a sensing unit that 	senses the acoustic waves from the acoustic source, and outputs a pulse to the trigger 	device.
	
	Claim 10 of the ‘468 application: The system of claim 1, further comprising a trigger 	device, wherein the non-contact acoustic source includes a sensing unit that senses the 	acoustic waves from the acoustic source, and outputs a pulse to the trigger device.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 10-11, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (US 7,930,103 B2), herein referred to as Young.
Regarding Claim 1, Young discloses a system for near-surface geophysical subsurface imaging for detecting and characterizing subsurface heterogeneities (col. 1, lines 19-23; col. 2, lines 10-21 - “systems… of detecting underground utilities and other subsurface objects”), comprising: 
	an instrument (item 76, figure 8) that outputs probing electromagnetic signals (col. 15, lines 31-35; col. 17, lines 57-60) through a ground surface (item 20, figure 8) that interact and are affected by scattered signals of acoustic waves (via item 72, figure 8) that travel through the ground surface (item 20, figure 8) (col. 15, lines 39-41) and further senses vibrational modes (col. 16, lines 44-57) of a subsurface below the ground surface (item 20, figure 8); 
	an imaging device that dynamically generates a time sequence of images of properties of the acoustic waves (imaging detectors that generate in real time, time-image data with representations of acoustic wave signals – col. 9, lines 41-54; col. 12, lines 18-33) and maps elastic wave fields of the acoustic waves (mapping shear wave field of acoustic wave signals – col. 9, lines 41-54; col. 15, lines 29-38); and 
	a processor that analyzes dynamic multi-wave data of the images to quantify spatial variations in the mechanical and viscoelastic properties of the subsurface (a processor that analyzes real time multi-wave data of the time-image data representations to quantify sensed physical parameters in the structural and shear properties of the subsurface – col. 3, lines 56-63; col. 4, lines 40-49; col. 9, lines 41-54; see claim 1).
Regarding Claim 2, Young discloses the system of claim 1, wherein the system is constructed and arranged for a characterization and monitoring of geologic hazards, infrastructure, and fluids (the system characterizes and records subsurface structures that cause safety concerns (hazards), building foundations (infrastructure), and soil moisture (fluids) – col. 14, lines 21-51).
Regarding Claim 5, Young discloses the system of claim 1, wherein the acoustic waves are produced by at least one vibrating source includes a seismic source (item 72, figure 8) that insonifies subsurface features (col. 15, lines 35-38; col. 16, lines 55-57; col. 17, lines 45-56), and wherein the instrument includes a surface penetrating radar (SPR) apparatus (item 70, figure 8) that performs a rapid imaging of a dynamic scattered wave field generated by the insonification (detection modules for GPR signals that perform high efficiency imaging of real time-scattered wave fields generated by the seismic/acoustic wave probes – col. 9, lines 41-54; col. 13, lines 44-67; col. 16, lines 33-64).
Regarding Claim 6, Young discloses the system of claim 1, wherein the acoustic wave includes a low frequency acoustic wave (col. 3, lines 11-18), wherein an induced low frequency continuous elastic wave propagating away from the focus region (“region of interest...” – see figure 17) is measured so that at various phases of a low frequency modulation, pulsed waves are sent into the ground (item 20, figure 8) and back-scattered signals are received (see figure 8) are received (see figure 8) and used to create the time sequence of images formed by the electromagnetic waves of the instrument (col. 26, lines 3-13).
Regarding Claim 7, Young discloses the system of claim 1, wherein the imaging device performs a dynamic multi-wave imaging operation (col. 9, lines 41-54; col. 16, lines 27-43 – imaging/mapping is based on both seismic waves and electromagnetic waves) that provides for detecting small-scale spatially varying signatures through active perturbing and probing of mechanical properties in order to characterize subsurface structures (the real-time multi-wave mapping operation provides the ability to detection variations in confidence level accuracy for geographical locations though real-time data collection via probing of structural properties in order to characterize the features of subsurface structures – col. 9, lines 41-54; col. 11, lines 21-45; col. 26, line 63 – col. 27, line 3).
Regarding Claim 8, Young discloses the system of claim 1, further comprising at least one vibrating source (item 72, figure 8) at or near an Earth surface (see figure 8) that generates acoustic waves that travel (see figure 8) into the subsurface (item 20, figure 8) (col. 15, lines 35-38; col. 16, lines 55-57).
Regarding Claim 10, Young discloses the system of claim 1, wherein the processor analyzes the dynamic multi-wave data of the images to track a behavior of the acoustic waves in the subsurface (the processor analyzes the real-time multi-wave data of the images to track changes of the acoustic wave signals in the subsurface – col. 3, lines 56-63; col. 4, lines 40-49; col. 14, lines 36-51; see claim 1).
Regarding Claim 11, Young discloses the system of claim 1, wherein the instrument includes a surface penetrating radar (SPR) (item 70, figure 8) constructed and arranged to detect selected displacement signals of the probing electromagnetic signals (col. 15, lines 31-35) and display them versus time (col. 4, line 63 – col. 5, line 3; col. 7, lines 24-27; col. 12, lines 40-49).
Regarding Claim 14, Young discloses a method for determining a subsurface feature (col. 2, lines 10-21 – “method of detecting underground utilities and other subsurface objects”), comprising: 
	transmitting a surface penetrating radar (SPR) signal (via item 70, figure 8) at a ground surface (item 20, figure 8) (col. 15, lines 31-35); 
	receiving a response signal that includes an elastic wave (via item 72, figure 8 – a shear wave is a transverse wave that occurs in an elastic medium thus the shear wave provided by item 72 is considered an elastic wave) interaction with the SPR signal (col. 15, lines 31-38 – the signals transmitted from GPR (70) and Seismic/acoustic probe (72) interact and are received by their respective detection technologies – col. 27, lines 4-9); 
	rapidly processing the response signal (by using radar and seismic/acoustic signal of approximately the same wavelength can be processed in a similar manner, and thus are processed with increased efficiency – col. 16, lines 57-64); and 
	determining a physical characteristic of the subsurface feature from the response signal (the use of radar and seismic/acoustic signals of approximately the same wavelength provides the opportunity to detect underground objects and geophysical features with similar resolution – col. 16, lines 57-64).
Regarding Claim 15, Young discloses the method of claim 14, wherein the elastic waves (via item 72, figure 8 – a shear wave is a transverse wave that occurs in an elastic medium thus the shear wave provided by item 72 is considered an elastic wave) are produced by at least one vibrating source (item 72, figure 8) that insonifies subsurface features (col. 15, lines 35-38; col. 16, lines 55-57, col. 17, lines 45-56) and the surface penetrating radar (SPR) apparatus (item 70, figure 8) performs a rapid imaging of a dynamic scattered wave field generated by the insonification (detection modules for GPR signals that perform high efficiency imaging of real time-scattered wave fields generated by the seismic/acoustic wave probes – col. 9, lines 41-54; col. 13, lines 44-67; col. 16, lines 33-64).
Regarding Claim 16, Young discloses the method of claim 14, wherein the elastic wave includes an induced low frequency continuous elastic wave (col. 3, lines 11-18) propagating away from the focus region (“region of interest...” – see figure 17) is measured so that at various phases of a low frequency modulation, pulsed waves are sent into the ground (item 20, figure 8) and back-scattered signals are received (see figure 8) and used to create the time sequence of images formed by the SPR signal (col. 26, lines 3-13).
Regarding Claim 17, Young discloses the method of claim 14, further comprising performing a dynamic multi-wave imaging operation (col. 9, lines 41-54; col. 16, lines 27-43 – imaging/mapping is based on both seismic waves and electromagnetic waves) that provides for detecting small-scale spatially varying signatures through active perturbing and probing of mechanical properties in order to characterize subsurface structures (the real-time multi-wave mapping operation provides the ability to detection variations in confidence level accuracy for geographical locations though real-time data collection via probing of structural properties in order to characterize the features of subsurface structures – col. 9, lines 41-54; col. 11, lines 21-45; col. 26, line 63 – col. 27, line 3).
Regarding Claim 18, Young discloses the method of claim 14, further comprising performing a stacking operation, wherein a signal-to-noise ratio is increased by stacking repeated acoustic pulses and/or probing radar signals (col. 2, lines 46-52 – the signals are weighted and fused together based on signal noise).
Regarding Claim 19, Young discloses a system for determining subsurface characteristics (col. 2, lines 10-21 – “method of detecting underground utilities and other subsurface objects”), comprising: 
	a radar-generating source that transmits a surface penetrating radar (SPR) signal (a probing signal source 33a transmits a probe signal PS1 comprising a ground penetrating radar (GPR) signal – col. 13, lines 44-67; col. 14, lines 62-67) that remotely senses a subsurface vibration (the GPR signal remotely senses a subsurface seismic reflection – col. 14, lines 62-67; col. 15, lines 29-49); and 
	an imaging apparatus that produces time sequences from a received SPR signal perturbed by acoustic signals (imaging/mapping detectors that develop real-time image/mapping data from received GPR signals influenced by acoustic/seismic signals – col. 9, lines 41-54; col. 15, lines 29-38).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 7,930,103 B2), herein referred to as Young, in view of Barnes et al. (US 2014/0321240 A1), herein referred to as Barnes. 
Regarding Claim 3, Young discloses the system of claim 1.
Young fails to disclose wherein the processor executes at least one elastography processing function.
However, Barnes does disclose wherein the processor executes at least one elastography processing function (para. 0016, and 0032-0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present to modify the system as taught by Young to include an elastography processing function such as taught by Barnes for the advantageous purpose of effectively detecting imperfections that may have a different elasticity within subsurface regions such as cement used in wellbores as taught by Barnes in paragraph 0033.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 7,930,103 B2), herein referred to as Young, in view of Kollgaard et al. (US 2012/0035862 A1), herein referred to as Barnes. 
Regarding Claim 4, Young discloses the system of claim 1.
Young fails to disclose wherein the instrument is configured for a pulse-echo or interferometric mode.
However, Kollgaard discloses wherein the instrument is configured for a pulse-echo or interferometric mode (para. 0013; 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present to modify the system as taught by Young to include a pulse-echo mode such as taught by Kollgaard for the advantageous purpose of effectively differentiating echo acoustic waves associated with an anomaly with echo acoustic waves in nominal regions with signal processing as taught by Kollgaard in para. 0025.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 7,930,103 B2), herein referred to as Young, in view of Thompson et al. (US H1524), herein referred to as Thompson.
Regarding Claim 9, Young discloses the system of claim 1, wherein the instrument includes a ground penetrating radar device (item 70, figure 8) that interacts with the scattered signals of the acoustic waves (detection modules for GPR signals that perform high efficiency imaging of real time-scattered wave fields generated by the seismic/acoustic wave probes – col. 9, lines 41-54; col. 13, lines 44-67; col. 16, lines 33-64).
Young fails to disclose the capturing or freezing seismic wave motion of the acoustic waves.
However, Thompson discloses the capturing or freezing seismic wave motion of the acoustic waves (an antennae (20) includes ground electrodes (22) and (24) that interact with reflected signals of seismic waves through horizontally polarized (frozen/captured) electromagnetic signals generated by the seismic waves – col. 4, lines 40-55; col. 5, lines 35-47; col. 6, lines 3-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present to modify the system as taught by Young to include the capturing or freezing seismic wave motion of the acoustic waves such as taught by Thompson for the advantageous purpose of achieving a higher resolution of shear data as taught by Thompson in col. 6, lines 31-32.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 7,930,103 B2), herein referred to as Young, in view of Hirota et al. (US 2013/0338478 A1), herein referred to as Hirota.
Regarding Claim 12, Young discloses the system of claim 1.
Young fails to disclose further comprising a trigger device that includes a digital clock or a pulse derived from a received external signal, wherein the system further comprises an acoustic source having a sensing unit, and wherein the sensing unit of the acoustic source and a sensing unit of the instrument each receives an output of the trigger device for generating the probing electromagnetic signals and acoustic waves, respectively.
However, Hirota discloses a system further comprising a trigger device that includes a digital clock or a pulse derived from a received external signal (a control means (24) that includes an ultrasonic wave transmission trigger signal derived from an external input – see figure 1; para. 0068), wherein the system further comprises an acoustic source having a sensing unit (an image diagnosis apparatus (10) that includes laser unit (13) – para. 0062), and wherein the sensing unit of the acoustic source and a sensing unit of the instrument each receives an output of the trigger device for generating the probing electromagnetic signals and acoustic waves, respectively (the laser unit (13) and a transmission control circuit (25) of an ultrasonic wave unit (12) each receive an output of the control means (24) – see figure 1; para. 0068-0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present to modify the system as taught by Young to include a trigger device that includes a digital clock or a pulse derived from a received external signal, wherein the system further comprises an acoustic source having a sensing unit, and wherein the sensing unit of the acoustic source and a sensing unit of the instrument each receives an output of the trigger device for generating the probing electromagnetic signals and acoustic waves, respectively such as taught by Hirota for the advantageous purpose of providing a structured time signal procession operation for improved efficiency with respect to image reconstruction with a single reconstruction operation opposed to a multiple/separate image reconstruction as taught by Hirota in paragraph 0139.
Regarding Claim 13, Young discloses the system of claim 1.
Young fails to disclose the system further comprising a trigger device and an acoustic source, wherein the acoustic source includes a sensing unit that senses the acoustic waves from the acoustic source, and outputs a pulse to the trigger device.
However, Hirota does disclose a system further comprising a trigger device (a control means (24) that includes an ultrasonic wave transmission trigger signal derived from an external input – see figure 1; para. 0068) and an acoustic source (ultrasonic source), wherein the acoustic source includes a sensing unit that senses the acoustic waves from the acoustic source, and outputs a pulse to the trigger device (a contact state judging means (26) that outputs an ultrasound output to the control means (24) – see figure 1; para. 0070-0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present to modify the system as taught by Young to include a trigger device and an acoustic source, wherein the acoustic source includes a sensing unit that senses the acoustic waves from the acoustic source, and outputs a pulse to the trigger device such as taught by Hirota for the advantageous purpose of providing a structured time signal procession operation for improved efficiency with respect to image reconstruction with a single reconstruction operation opposed to a multiple/separate image reconstruction as taught by Hirota in paragraph 0139.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to near-surface imaging, and more specifically, to systems and methods that combines multiple modalities to perform a subsurface imaging operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858